      Case 2:20-cv-01229-WBV-MBN Document 28 Filed 07/31/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA

KELLERT SHEPHARD, ET AL                                CIVIL ACTION

VERSUS                                                 NO. 20-CV-1229-WBV-MBN

INDIAN HARBOR INSURANCE                                SECTION “D”
COMPANY, ET AL.

                                        ORDER

       Before the Court is Plaintiffs’ Motion to Remand.1 The motion is opposed and

plaintiff has filed a reply memorandum.2 After careful consideration of the parties’

memoranda and the applicable law, the Motion to Remand is GRANTED.

       On March 17, 2020, Plaintiffs Kellert Shephard and Monika Gayden filed suit

in the 24th Judicial District Court against defendants Indian Harbor Insurance

Company, Lyft, Inc., and John Doe, allegedly a driver for Lyft, Inc., who was unknown

to plaintiffs at the time of the filing of the suit.3 On April 17, 2020, Defendants Indian

Harbor Insurance Company and Lyft, Inc. filed a Notice of Removal in this Court

pursuant to 28 U.S.C. §1332 and 1441.4 Thereafter, on June 4, 2020, Plaintiffs filed

a Motion for Leave to File First Supplemental and Amended Complaint naming an

additional defendant, the Lyft driver previously identified as John Doe, whose

identity had subsequently been provided by defendant in written discovery.5




1 R.doc.17.
2 R.doc.22 and 26.
3 R.doc. 1-1.
4 R.doc.1.
5 R.doc.14.
      Case 2:20-cv-01229-WBV-MBN Document 28 Filed 07/31/20 Page 2 of 3



Plaintiff’s Motion to Amend was unopposed by defendants and subsequently granted

and the First Supplemental and Amended Complaint was filed.6 Plaintiffs’ First

Supplemental and Amended Complaint, adding as an additional defendant the now-

known Lyft driver, destroyed diversity jurisdiction.7 Thereafter, on June 12, 2020,

Plaintiffs’ filed a Motion to Remand to state court.8 In that motion, Plaintiffs state

that it is undisputed that the parties are not diverse in this matter. Specifically, the

Plaintiffs and Defendant driver are all citizens of the State of Louisiana.9 Defendants

oppose the motion, arguing that at the time of removal, the defendants who had been

properly joined and served were non-diverse, thus satisfying the requirement of

diversity at the time of removal.             Defendants did not address Plaintiffs’ First

Supplemental and Amending Complaint which had already been granted and which

destroyed diversity nor do Defendants claim fraudulent joinder.                     In their reply,

plaintiffs cite 28 USC §1447(e) which provides that “if after removal, the plaintiff

seeks to join additional defendants whose joinder would destroy subject matter

jurisdiction, the court may deny joinder, or permit joinder and remand the action to

the state court.”10

       In light of the Court’s order of June 12, 2020 granting Plaintiffs’ Motion to

Amend the Complaint, the parties are no longer diverse and this Court lacks subject

matter jurisdiction. As such, the Court must remand the action to the state court.


6 R.doc.15 and 16.
7 Parties concede that plaintiffs are citizens of Louisiana and the newly added defendant is also a
citizen of Louisiana. The court does not find the need to address the issue of whether the
jurisdictional amount in controversy has been met.
8 R.doc.17.
9 R.doc. 17-1.
10 Citing Schur v. L.A. Weight Loss Centers, Inc., 577 F.3d 752, 759 (2009).
     Case 2:20-cv-01229-WBV-MBN Document 28 Filed 07/31/20 Page 3 of 3



      IT IS HEREBY ORDERED that the Motion to Remand is GRANTED and this

matter is remanded to 24th Judicial District Court for the Parish of Jefferson for

further proceedings.

      New Orleans, Louisiana this 31st day of July, 2020.



                                            ___________________________________
                                            WENDY B. VITTER
                                            United States District Judge
